Citation Nr: 1815666	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residual scars of surgery and laparoscopy of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to June 1978.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2015 the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran contends that he is entitled to a higher rating for his scar disability located on his right ankle.  The Veteran maintains that since the RO granted service connection for his scar disability (May 2006) he has undergone additional surgeries on the right ankle.  As a consequence of right ankle surgeries in August 2008 and October 2014, the Veteran reports that he now has 7 painful and unstable scars.  


FACTUAL FINDINGS

1.  The Veteran had open reduction internal fixation surgery in 1977, following an in-service right ankle fracture. 

2.  In August 2008, the Veteran underwent a second, laparoscopic, surgery for his right ankle disability.  

3.  A March 2010 VA examination report documented 4 scars on the right ankle.  The VA examiner explained that one scar originated from the 1977 surgery.  After the second surgery, a new scar formed over the first scar.  The Veteran developed two additional scars as a result of the laparoscopic incisions made during the second surgery.  The VA examiner noted that one of the four scars was productive of sharp pain.  The Veteran did not report any breakdown in the underlying tissue of any of the scars, and the examiner did not observe evidence of loss of underlying tissue. 

4.  A September 2011 VA examination report again documented 4 scars on the right ankle.  The first scar measured 10 centimeters.  The second scar measured 6 centimeters.  The third scar measured 1 centimeter.  The fourth scar measured four millimeters.  The Veteran reported that the second scar caused him pain: "continuous pinching pain and aching pain in the middle portion of the scar on the medial aspect of the right ankle."  The VA examiner characterized the first two scars as superficial and non-linear, measuring less than 929 square centimeters.  The Veteran did not report any breakdown in the underlying tissue of any of the scars, and the examiner did not observe evidence of loss of underlying tissue.  

5.  In October 2014, the Veteran underwent a third surgery for his right ankle disability.  

6.  The Veteran testified at the May 2015 video conference hearing that he has 7 unstable and painful scars associated with his right ankle injury.  The Veteran disputed the September 2011 VA examiner's finding of four scars, claiming that in 2011 he had 5 scars.  He testified that as a result of his recent October 2014 surgery he had "a new scar that's 15 centimeters and another one added on that's four centimeters."  The Veteran reported that tissue over his scars is frequently removed due to the friction of socks and shoes.  

7.  During a September 2015 VA examination, the Veteran reported 4 linear scars associated with his right ankle disability that he described as being characterized by sharp, tingling, pain with palpation.  The VA examiner noted that two of the scars are "attached" together.  The first scar measured 15.5 centimeters. The second scar measured 5.0 centimeters.  The third scar measured 8 centimeters.   The examiner noted that the scars were well-healed, without decreased sensation, skin sloughing, adhesions, or keloids. 

8.  Within one-year of the VA's receipt of the Veteran's claim, the competent medical evidence available demonstrates that four scars have been detectable on the Veteran's right ankle.  Given the relatively small area of skin affected, and the difficulty discerning whether each of the four scars is painful, the Board resolves the benefit of the doubt in favor of the Veteran, and finds that each of the scars is painful. 


LEGAL CONCLUSION

The criteria for an increased rating of 20 percent, but no higher, for post-surgical scars of the right ankle have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating higher than 10 percent for his right ankle scars under Diagnostic Code 7804.  As indicated above, the Board finds that throughout the pendency of the appeal, a higher rating of 20 percent is warranted based on competent evidence documenting four painful scars on the Veteran's right ankle. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A higher 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable and painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In addressing why the criteria for a schedular rating higher than 20 percent are not met, the record does not reflect that the Veteran has more than 4 painful scars associated with the Veteran's right ankle disability.  In May 2015, the Veteran testified that he has 7 scars on his right ankle.  The Veteran further maintained that all of his scars are painful and unstable.  He stated that there is frequent loss of scar tissue due to friction from his socks and shoes.  However, during the March 2010, May 2011, and September 2015 VA examination, the VA examiners were able to identify only 4 scars on the right ankle with no evidence of tissue breakdown.  In contradiction to the Veteran's testimony, the September 2015 VA examination report noted that "the Veteran reports approximately four (two scars attached together linear scars at the right ankle joint . . . .", raising a question as to the Veteran's own ability to detect more than four post-surgical scars.  

The Board finds the March 2010, May 2011, and September 2015 VA examinations reports to be highly probative evidence.  Each opinion provided a thorough review of the Veteran's medical treatment records, addressed the Veteran's reports, and provided competent evidence.  The collection of VA examination reports reveals a consistent reporting of four stable scars.  In short, the preponderance of the probative evidence does not support a finding that the Veteran's right ankle includes more than four scars.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that "probative value of medical[-]opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches").  As the Veteran's May 2015 testimony deviates from his previous reports, the Board assigns the testimony less probative weight than the VA examination reports.  Accordingly, the competent evidence and the Veteran's reports support finding that there no more than four detectable scars and the scars are stable. 

The Board has considered other potentially relevant diagnostic codes.  Diagnostic Codes 7800 is not for application, as it applies to scars of the head, face or neck.  A higher rating is not warranted under Diagnostic Codes 7801 and 7802 because the evidence does not demonstrate deep or superficial nonlinear scars that are at least 39 square centimeters.  Thus, only Diagnostic Code 7805 for other disabling effects can provide for a higher or separate rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3), Diagnostic Code 7805.  However, here, there is nothing to support any additional disabling effects caused by the Veteran's scarring.  To that end, VA examiners in March 2010, May 2011, and September 2015 found no limitation of function, complications, or functional impact related to the Veteran's scars.  Thus, Diagnostic Code 7805 is also not for application.

In sum, the Board finds that the Veteran's current painful right ankle scars are consistent with the 20 percent rating assigned under Diagnostic Code 7804.  The preponderance of the evidence is against the assignment of higher or separate compensable ratings at any point during the period on appeal.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).


ORDER

An increased rating of 20 percent for post-surgical right ankle scars is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


